UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-08529 Monteagle Funds (Exact name of registrant as specified in charter) 209 Tenth Avenue South, Suite 332,Nashville, Tennessee (Address of principal executive offices) (Zip code) The Corporation Trust Company Corporate Trust Center 1209 Orange Street Wilmington, DE19801 (Name and address of agent for service) With a copy to: John H. Lively, Esq. The Law Offices of John H Lively & Associates, Inc. A member firm of The 1940 Act Law Group 2041 W. 141st Terrace Suite 119 Leawood, KS66224 Registrant's telephone number, including area code: 888.263.5593 Date of fiscal year end:08/31/2011 Date of reporting period: 08/31/2011 ITEM 1. REPORTS TO SHAREHOLDERS The Annual report to Shareholders for the period ended August 31, 2011 pursuant to Rule 30e-1 under the Investment Company Act of 1940 (the “1940 Act”), as amended (17 CFR 270.30e-1) is filed herewith. TABLE OF CONTENTS Letter from the President 3 A Discussion of Fund Performance 4 Supplementary Portfolio Information 29 Financial Statements of the Monteagle Funds Schedule of Investments: Fixed Income Fund 34 Informed Investor Growth Fund 38 Quality Growth Fund 40 Select Value Fund 44 Value Fund 48 Statements of Assets and Liabilities 51 Statements of Operations 55 Statements of Changes in Net Assets 57 Financial Highlights 62 Notes to Financial Statements 77 Report of Independent Registered Public Accounting Firm 95 Other Information 96 About Your Funds’ Expenses 97 Trustees and Officers of the Trust Board Approval of Investment Management and Sub-Advisory Agreements LETTER FROM THE PRESIDENT (Unaudited) Dear Shareholders: Enclosed is the Annual Report for the Monteagle Funds. I encourage you to carefully review the information presented in this Annual Report as it contains valuable information about your investment. As you will notice in reviewing the Annual Report, despite the headwinds and market fluctuations, we continue to uncover opportunities in high quality, solid credit and attractive valuation areas. As we reflect on this past fiscal year, we note that there were several headlines domestically and around the world during the period, such as economic woes, health care legislation, wars, government bailouts, natural disasters, sovereign debt and commodity inflation, that had a dramatic effect on the markets in which the Monteagle Funds invest. Despite the volatility that these headlines have created in the day-to-day stock markets, we have often said that we view investing as a marathon, not a sprint. As a result, we remain optimistic as we expect that the effect of some of these events will be short-lived although others may take longer to work their way through the system. We believe that remaining disciplined with a longer-term focus will benefit patient investors. In closing, we would like to thank you for your continued confidence and support of the Monteagle Funds. Sincerely, MONTEAGLE FUNDS Paul B. Ordonio, JD President 3 MONTEAGLE FIXED INCOME FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) How did the Fund Perform? This certainly has been a volatile year for the markets. Over the last 12 months, it has often felt like the markets were changing and reacting to new data faster than they could process it. Despite this, we have enjoyed a year of positive bond performance. For the year ended August 31, 2011, the Monteagle Fixed Income Fund (the “Fund”) had a total return of 2.97%. For the quarter ended August 31, 2011, the Fund had a total return of 2.15%; and for the six months ended August 31, 2011, the Fund had a total return of 4.22%. The Fund’s benchmark index (The Barclay’s Capital Intermediate Government/Credit Index) had relative returns of 4.01%, 2.34%, and 4.66% for the twelve, three, and six month periods, respectively. What Influenced Fund Performance? There have been a number of developments that have affected the performance of the bond markets, but the primary drivers have been a reduction in macroeconomic growth expectations, as well as the impacts that the uncertainty of changes to fiscal and monetary policy have created. There have also been many global market concerns regarding debt and fiscal imbalances that have created strong demand for the safety of higher quality fixed income securities. All of these recent events have provided a positive environment for conservative, high quality bond funds, such as the Monteagle Fixed Income Fund. With all that has happened recently, it can be difficult to remember that the fiscal year started with the Federal Reserve responding to economic weakness and the prospects of deflationary pressures with a second round of quantitative easing. This monetary policy program was popularly and humorously referred to as the QE2. The primary objective of QE2 was to stimulate economic activity and credit demand, which would subsequently lead to greater demand for goods and services and ultimately more employment. The Federal Reserve purchased bonds to help keep longer-term interest rates low. The Federal Reserve also consistently maintained a zero interest rate policy. These policies maintained short-term rates (Fed Funds overnight lending rate) at historic low levels between 0.00% and 0.25%. This in turn has contributed to a low yielding environment, and a strong market for bonds, as incremental yield has remained attractive and bond prices have appreciated. In early 2011, despite concerns about the massive debt taken on and the expansion of the Fed’s balance sheet during the crisis, and through rounds of quantitative easing, there was talk of an economic rebound in the United States. However, two major events dominated the news and probably did a lot to derail a more sustainable recovery. They were the Japanese Tsunami and the Arab Spring. Both of these events may seem remote, but they did have and could continue to have far reaching impacts on the global economies for years to come. Another major factor affecting the markets over the last year has been the persistence of concerns over European sovereign debt and the potential for defaults. These concerns have waxed and waned over time, but the most recent flare-ups are quite acute and have spread from Euro country to country as markets demanded more and more risk premiums for buying bonds of heavily indebted nations with little or no growth prospects. Each round of worry over the health of the Eurozone periphery, or “PIGS” (Portugal, Ireland, Italy, Greece, and Spain) has in turn given rise 4 MONTEAGLE FIXED INCOME FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) (Continued) to serious concerns about the Euro itself and to the health of the European banks. Because of the interconnectedness of the global banking system, this has had far reaching ramifications on the global financial markets. While these events have hurt the equity market, and increased concerns, they strengthened high quality bonds as investors became increasingly willing to pay a premium for assets they deem safe. All the same, uncertainties over the US economy have not dissipated. Unemployment remains high, as both consumer confidence, and GDP (Gross Domestic Product) expectations have fallen. This has contributed to elevated concerns over the prospects of another recession. For several months, news networks were flooded with doomsday rhetoric from both political parties over the US debt ceiling. The last few months of the fiscal year especially saw the debt ceiling debacle come to the foreground. The last minute resolution of the debt ceiling problem was immediately followed by a slew of poor economic releases and punctuated with the S&P’s downgrade of the US Government. All these events created uncertainty, fear, and volatility in the stock market, which drove assets to high quality bonds in a flight to safety. Our responses to these events have primarily been a disciplined approach to a high quality portfolio profile. We remain committed to the fund’s strategy of holding a well diversified portfolio of high quality bonds. We believe that the markets have rewarded our patience and prudence. However, we have made some changes over the last year. The principal variables affecting bond portfolio performance are overall duration and maturity structure of the portfolio, as well as, Market Sector allocation and credit quality. The first two charts below illustrate the Market sector composition of the Monteagle Fixed Income Portfolio at the beginning and end of this past fiscal year. Comparative Market Sector Weights Monteagle Fixed Income Fund 5 MONTEAGLE FIXED INCOME FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) (Continued) • During the course of the year we increased the fund’s market allocation to corporate bonds while decreasing the allocation to Treasury and Government Agency securities. The fund’s decision to increase the allocation to corporates relative to treasuries and government bonds in general proved to be insightful as the corporate sector outperformed the intermediate government/credit index and government bonds over the last year. U.S. Treasury: Intermediate 3.91% U.S. Agency Intermediate 2.80% Intermediate Corporate 4.79% Invest. Grade: Industrial — Intermediate 5.11% Invest. Grade: Financial Institutions — Intermediate 4.16% U.S. MBS: Agency Fixed Rate MBS 5.03% • Duration was relatively unchanged over the 12 month period ended August 31, 2011 with only a slight decrease from 4.20 to 4.10 years. Maturity was also relatively unchanged at 4.70 years. When compared to the Barclay’s Intermediate Government/Credit index duration of 3.96 and 4.41, the fund’s duration is slightly longer. This actually benefitted the fund’s performance in the last half of the year as longer-term interest rates have declined significantly over that period of time. The fund remains slightly skewed to the shorter and longer ends of the intermediate maturity range, although less so now than in the first quarter. The biggest increases in maturity band allocations over the course of the year were in the 1 to 3 year and the 5 to 7 year maturity ranges. The 5 to 7 year maturity range increased from 5% of holdings to 14% of holdings. The 1 to 3 year range saw a substantial increase from 31% to 37%. This was due to a combination of natural shortening from holding securities, and purchases in the 5-7 year range. Comparative Credit Quality Monteagle Fixed Income Fund 6 MONTEAGLE FIXED INCOME FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) (Continued) • The preceding charts represent the credit quality distribution of the fund’s holdings at the beginning and end of this past fiscal year. As many of you may be aware, one of the three officially recognized rating agencies; S&P, took the controversial position of downgrading the U.S. Government’s Sovereign Debt rating on August 5th. The other two rating agencies, Moody’s and Fitch have affirmed the U.S. rating of AAA. In our distribution comparison above, we have only included the ratings provided by Moody’s for consistency of the analysis. The Barclay’s benchmark index still maintains a AAA rating on U.S. Government. • It is fairly clear that we have marginally decreased the overall credit quality of the portfolio over the course of the year. Our overweighting of corporate bonds has lowered quality slightly, but credit quality remains excellent with overall ratings of AA-/AA or Aa3/Aa2. • The following table provides a summary illustration of how investment grade bonds of varying credit quality have performed over the past year. These are returns of bonds in the Barclay’s Government/Credit index and would also include bonds with longer maturities than 10 years. However, the relative performance of credit should still be indicative of the risk/reward nature of these bonds. We can see that for the full year lesser quality bonds had a significant performance advantage over higher quality. In this respect, the performance of the Monteagle Fixed Income fund did not benefit from the higher returns associated with Baa rated bonds. However, we can also see that over the last three and six months the risk/reward metrics have swung in favor of higher quality securities. The fund’s relative performance over the last six months has improved as a result. 1 yr Total Return 3 month Total Return 6 month Total Return Aaa 3.73% 2.84% 5.01% Aa 3.50% 1.29% 3.55% A 4.31% 1.06% 3.55% Baa 6.24% 1.50% 4.63% Total 4.01% 2.34% 4.66% • For the year, trading was primarily driven by the replacement of maturing Agency & Treasury bonds with the purchase of corporate bonds. These purchases, in conjunction with the maturity of several government related securities led to a reduction in U.S. Treasury, U.S. Agency and Mortgage-Backed securities from 18%, 16% and 17% to 16%, 15% and 17% respectively. Our corporate bond positions remain high quality and are primarily in the industrial corporate bond sector. • The fund also tactically traded 10 year Treasuries, adding and removing positions at times we felt yields were falling and rising respectively. This strategy resulted in gains and benefited the fund. 7 MONTEAGLE FIXED INCOME FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) (Continued) • First quarter purchases increased Financials from 12% to 17% of holding with a year-end sector weighting of 16%. As QE2 helped support the banking system, high quality financials became somewhat less risky and, in some cases, traded at attractive spreads to the U.S. Treasuries. However, we remained underweight financials relative to industrial corporate bonds. The strategy of being overweight industrial bonds provided benefits to performance in the latter portion of the year when concerns over contamination from sovereign debt started to negatively affect the spreads of financial sector bonds. • We also witnessed a significant decrease in prepayments of Mortgage-Backed securities during the third and fourth quarters. This may lead us to change our prepayment and duration assumptions for the Mortgage Backed Security portion of the portfolio. What is the Fund’s Strategy? The Fund will continue to invest in high quality intermediate term fixed income securities generally between 2 and 10 years in maturity. The Fund will continue to monitor economic conditions through the use of a proprietary model in an attempt to anticipate interest rate changes and lengthen or shorten the duration of the Fund’s portfolio of securities to maximize total return with minimal risk. The Fund will also actively manage portfolio holdings across market sectors in order to maximize total return within the scope of permitted investments defined by the Fund’s prospectus. While we have taken prudent steps to diversify the Fund’s assets by limiting exposure to the credit and interest rate risk associated with any one specific issuer, market sector, or maturity range, those risks cannot be completely eliminated without affecting long-term fund performance. We remain vigilant and will act in your best interest to preserve the fund’s asset values. Fund performance shown represents the performance of the Fund’s Class I shares. For complete performance information, please refer to the Average Annual Total Return table in the following performance report. Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Performance data current to the most recent month-end, are available by calling 1-888-263-5593. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other important information. To obtain a copy of the Fund’s prospectus please call 1-888-263-5593 and a copy will be sent to you free of charge. Please read the prospectus carefully before you invest. The Fund is distributed by Matrix Capital Group, Inc. The Discussion of Fund Performance seeks to describe some of the Sub-Adviser’s current opinions and views of the financial markets. Although the Sub-Adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. 8 MONTEAGLE FIXED INCOME FUND PERFORMANCE — August 31, 2011 (Unaudited) Comparison of the Change in Value of a $10,000 Investment in Monteagle Fixed Income Fund Class I Shares and the Barclays Capital Intermediate U.S. Government/Credit Index Average Annual Total Return (for the periods ended August 31, 2011) One Year Five Years Ten Years or Since Inception (a) Monteagle Fixed Income Fund Class I Shares 2.97% 5.29% 4.33% Class A Shares with sales load (0.49)% N/A 2.92% Class A Shares without sales load 2.59% N/A 4.66% Class C Shares 1.90% N/A 3.93% Barclays Capital Intermediate U.S. Government/Credit Index 4.01% 6.11% 5.29% (a) Represents the period from the commencement of operations (November 6, 2009) through August 31, 2011 for the Class A and Class C Shares. Since inception returns for Class A and Class C are aggregate total returns, not annualized. The performance information quoted in this annual report assumes the reinvestment of all dividend and capital gain distributions, if any, and represents past performance, which is not a guarantee of future results. The returns shown do not reflect taxes that a shareholder would pay on Fund distributions or on the redemption of Fund shares. The investment return and principal value of an investment will fluctuate and, therefore, an investor’s shares, when redeemed, may be worth more or less than their original cost. The above graph depicts the performance of the Monteagle Fixed Income Fund Class I Shares versus the Barclays Capital Intermediate U.S. Government/Credit Index (formerly Lehman Brothers U.S. Intermediate Government/Credit Index). The Barclays Capital Intermediate U.S. Government/Credit Index measures the performance of dollar denominated U.S. Treasuries, government-related (i.e. U.S. and foreign agencies, sovereign, supranational and local authority debt), and investment grade credit structures that have a remaining maturity of greater than or equal to one year and less than ten years. Please note that indices do not take into account any fees and expenses of investing in the individual securities that they track, and individuals cannot invest directly in any index. As with any fund, save an index fund, that commonly compares its performance to the Barclays Capital Intermediate U.S. Government/Credit Bond Index, such a comparison may be said to be inappropriate because of the dissimilarity between the Fund’s investments and the securities comprising the index; so too with the Monteagle Fixed Income Fund, which will not invest in certain securities comprising this index. 9 MONTEAGLE INFORMED INVESTOR GROWTH FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) The Monteagle Informed Investor Growth Fund (the “Fund”) gained an underwhelming 15.4% for the fiscal year ending August 31, 2011. The S&P 500 composite index — the Fund’s benchmark — climbed 18.5%. This performance disappointment centered on a missed short-term market call. This was the decision to position the Fund defensively — entirely to protect its capital assets from the risk of a potentially severe fall in reaction to two world shocking events: first, the massive earthquake off the coast of Japan and the resulting blow-up of one of that country’s nuclear facilities; and second, the Libya bombing strikes and the threat of a massive military and civil upheaval in the Middle East. This decision seemed prudent at the time — that is, if capital was to be preserved from these potentially calamitous events. However, subsequent market response defied all expectations and precedence when it rallied sharply. This exposed the Fund to a loss as the rally pummeled the Fund’s short, defensive, position. The missed-call was quickly corrected to a neutral stance — just not soon enough to protect it from the loss. The historically high level of unremitting market volatility that continued throughout much of the Fund’s last fiscal year, with certain negative effect on its performance, reflected the fall-out from the challenge facing the world’s monetary officials and regulators in trying to manipulate markets in order to keep money-center banks and sovereign bond issuers solvent — while at the same time promoting economic growth. This crisis differed from the 2008 version because investor fears of sovereign debt burdens were restraining efforts to stimulate the world economy via more government spending. The problem was not a lack of liquidity, but rather a need for a financial reprieve from insolvency caused by the use of too much leverage by banks and governments. This action typically only buys time, and maybe time is what they need to figure out how to go about orderly defaults: which banks and institutions to save and which to let go, which investors to be saddled with losses, and whether some countries must leave the euro, etc. Frankly, what the world needed was for Europe to get its act together — something that could have well been also applied to the U.S. political scene. FUND MANAGEMENT AND STRATEGY The Fund invests primarily in medium capitalization stocks of well-managed, financially sound companies, offering under-valued earnings and cash flow growth opportunities. These are companies, in which, management or large outside investors are significant common stock owners or buyers, or where the company itself is repurchasing its own shares on the open market. This investment discipline is now recognized as The Informed Investor Strategy. Quite simply, these companies qualify for research analysis only if it meets at least one of these four Informed Investor first-screen tests: 1. The company’s officers and directors are buying its common stock on the open market. 2. A major outside investor (minimum 5% shares outstanding owned) has filed a Form 13-D purchase disclosure on the company’s stock. 10 MONTEAGLE INFORMED INVESTOR GROWTH FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) (Continued) 3. The company has announced its intent to repurchase its common stock on the open market. 4. A significant percentage of the company’s stock is owned by family/management. The buy disciplines are matched by a series of five sell disciplines. They are: 1. Begin selling if a stock drops a minimum of 8% from an average cost basis. 2. Begin selling when a holding-high loss-limit is triggered (stock falls a minimum of 14% from its portfolio holding-high price). 3. Begin selling on preliminary indications of a stock breakdown in a company’s financials. 4. Begin selling when informed investors’ stock transaction signals turn bearish. 5. Sell partial positions of a portfolio stock after sharp price run-ups. PORTFOLIO TRANSACTIONS Major new securities bought in the first fiscal quarter were Apple (AAPL) and Priceline (PCLN) — both of which are still held in the portfolio. In the second quarter, major equity positions added to the fund included Acme Packet (APKT), Concho Resources (CXO), Deckers Outdoors (DECK), Fossil (FOSL), Halliburton (HAL), Lululemon Athletica (LULU), Riverbed Technology (RVBD), Skyworks Solutions (SWKS) and Varian Semiconductor (VSEA). All except Lululemon were later sold in response to stop-loss sell triggers occurring in a volatile market. In the third quarter, Baidu (BIDU), Open Table (OPEN), Oracle (ORCL), Patterson-UTI Energy (PTEN) and Perrigo (PRGO) were added to the portfolio. Baidu and Perrigo remain in the portfolio. Beginning in the fourth quarter, CF Industries (CF), Crocs (CROX), Dollar Tree (DLTR), Green Mountain Coffee (GMCR), MasterCard (MA), Potash (POT), Tibux (TIB), and Ulta Salon Cosmetics (ULTA) were purchased for the portfolio. All except Tibux remain in the Fund at quarter’s end. Portfolio selling was in almost every instance triggered by the Fund’s stop-loss disciplines. The security holdings, for the most part, contributed a positive impact to the total Fund performance. Security holdings having a material impact on the Fund’s performance — plus or minus — included Apple, Baidu, CF, Dollar Tree, Green Mountain Coffee, Priceline and Ulta Salon Cosmetics as well as the silver stocks — Silver Wheaton and Pan American Silver; all except these latter two stocks remained in the Fund at fiscal year-end. On the negative performance side were the Exchange Traded Funds (ETFs), which contributed positively to the Fund performance throughout much of the year. They did, however, surrender this advantage at the time of the Japanese earthquake and the Libyan conflict. 11 MONTEAGLE INFORMED INVESTOR GROWTH FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) (Continued) SECTOR WEIGHTINGS Significant sector weightings in the Fund that differed significantly from the sector weightings of the S&P 500: First Quarter: Sector Fund S&P 500 Healthcare 22.3% 11.8% Consumer Discretionary 20.6% 10.7% Industrials 1.0% 10.5% Financial 26.2% 14.2% Second Quarter: Sector Fund S&P 500 Materials 16.7% 3.8% Information Technology 37.3% 18.6% Healthcare 3.7% 11.8% Third Quarter: Sector Fund S&P 500 No significant differences Fourth Quarter: Sector Fund S&P 500 Energy 20.7% 13.3% Management believes that the Fund’s portfolio seemed, at that time, best situated relative to the then-current market outlook. Fund performance shown represents the performance of the Fund’s Class I shares. For complete performance information, please refer to the Average Annual Total Return table in the following performance report. Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Performance data current to the most recent month-end, are available by calling 1-888-263-5593. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other important information. To obtain a copy of the Fund’s prospectus please call 1-888-263-5593 and a copy will be sent to you free of charge. Please read the prospectus carefully before you invest. The Fund is distributed by Matrix Capital Group, Inc. The Discussion of Fund Performance seeks to describe some of the Sub-Adviser’s current opinions and views of the financial markets. Although the Sub-Adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. 12 MONTEAGLE INFORMED INVESTOR GROWTH FUND PERFORMANCE — August 31, 2011 (Unaudited) Comparison of the Change in Value of a $10,000 Investment in Monteagle Informed Investor Growth Fund Class I Shares and the S&P 500 Index Average Annual Total Return (for the periods ended August 31, 2011) One Year Since Inception(a) Monteagle Informed Investor Growth Fund Class I Shares 15.35% 10.97% Class A Shares with sales load 9.24% (1.31)% Class A Shares without sales load 14.99% 1.52% Class C Shares 14.23% 0.89% S&P 500 Index 18.50% (1.18)% (a) Represents the period from the commencement of operations (April 3, 2008 for Class I and November 6, 2009 for Class A and Class C) through August 31, 2011. The performance information quoted in this annual report assumes the reinvestment of all dividend and capital gain distributions, if any, and represents past performance, which is not a guarantee of future results. The returns shown do not reflect taxes that a shareholder would pay on Fund distributions or on the redemption of Fund shares. The investment return and principal value of an investment will fluctuate and, therefore, an investor’s shares, when redeemed, may be worth more or less than their original cost. The above graph depicts the performance of the Monteagle Informed Investor Growth Fund Class I Shares versus the S&P 500 Index. The S&P 500 Index by Standard and Poor’s Corp. is a capitalization-weighted index comprising 500 issues listed on various exchanges, representing the performance of the stock market generally. Please note that indices do not take into account any fees and expenses of investing in the individual securities that they track, and individuals cannot invest directly in any index. As with any fund, save an index fund, that commonly compares its performance to the S&P 500 Index, such a comparison may be said to be inappropriate because of the dissimilarity between the Fund’s investments and the securities comprising the index; so too with the Monteagle Informed Investor Growth Fund, which will not invest in certain securities comprising this index. 13 MONTEAGLE QUALITY GROWTH FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) How did the Fund perform? For the twelve months ended August 31, 2011, the Monteagle Quality Growth Fund (the “Fund”) reported a total return of 22.02 percent. The S&P 500 Index, the Fund’s primary benchmark and the Russell 1000 Growth Index, had total returns of 18.50 percent and 23.96 percent, respectively, for the same period. The Fund’s net asset value as of August 31, 2011 was $8.71 versus $7.14 as of August 31, 2010. What is the Fund’s investment approach? The Fund utilizes a growth style, investing in primarily domestic, high quality companies believed to have above-average sustainable and/or accelerating growth with an ability to exceed earnings expectations over time. The underlying belief is that high quality companies outperform over time with less risk. Various quality rankings and other metrics which demonstrate quality, including earnings consistency, are evaluated carefully before a stock is added to the portfolio. The Fund employs a proprietary screening process and bottom-up work to construct portfolios. However, portfolio constraints are established to ensure sufficient diversification by sector as well as by market capitalization. The underlying belief is that diversification provides for greater control of risk in the portfolio, while allowing freedom in individual stock selection. The screening process is designed to identify stocks with rising expectations, as the Fund looks to invest in securities whose growth potential is generally underestimated by the market. Holdings generally have a market capitalization of at least $2 billion, with about 65% to 75% of the portfolio in stocks of over $15 billion. Compared to the S&P 500 Index, the portfolio will typically have a lower dividend yield, a higher price/earnings ratio and a higher expected earnings growth rate What influenced the Fund’s performance? Despite a rather somber tone in the equity markets over recent months, returns over the full fiscal year ending August 31, 2011 were actually quite solid. The period kicked off with the announcement of a new round of asset purchases by the Federal Reserve aimed at keeping interest rates low. The Fed’s actions proved successful not only in keeping interest rates down but also in driving investors into riskier assets including both commodities and equities. A second and equally important catalyst for rising stock prices over the past twelve months was the continued delivery of strong corporate earnings results relative to investor expectations. Building on the recovery in stock prices that began in March of 2009, the rise in stock values continued well into the current calendar year before eventually running out of steam in the late spring of 2011 amid renewed concerns related to the sustainability of global economic growth in the face of European Sovereign debt issues, high energy prices, and a lack of improvement in the domestic labor market. While the Fund delivered respectable performance over the twelve month period, we would have expected to see strong fundamentals and attractive valuations of portfolio holdings more fully rewarded. In particular, portfolio holdings continued to exhibit greater success at meeting or exceeding consensus earnings expectations relative to both the style benchmark and the broad market. We believe that strong earnings surprises and positive revision trends will become more of a differentiating factor in stock performance as the current corporate earnings cycle matures. 14 MONTEAGLE QUALITY GROWTH FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) (Continued) Given the rather difficult comparisons presented by the strong year-over-year growth in corporate earnings over the past four quarters, earnings growth rates will undoubtedly slow in the coming quarters. Current expectations call for a slowing from percentage growth rates in the thirties for 2010 to the mid-teens in 2011 and the low double-digits in 2012. Based on history, this slowdown in profits growth, suggests high quality stocks should begin to become increasingly well-positioned for outperformance relative to low quality. Because of greater consistency in earnings delivery, strong balance sheets, and diversified business operations, large cap high quality growth companies tend to act particularly well in periods of slowing profit growth. Based on historical valuations, large cap high quality stocks remain substantially undervalued relative to smaller cap and lower quality stocks and we would expect to see this valuation discrepancy close. During the first six months of the fiscal year just ended, a new round of quantitative easing on the part of the Federal Reserve proved a strong catalyst for advances in the valuations of all risk assets, particularly stocks. Improving economic data and continued strong corporate earnings delivery were also meaningful contributing factors behind what eventually amounted to 28% and 31% returns for the S&P 500 and Russell 1000 Growth indices, respectively, for the six months ending February 28, 2011. With this impressive advance, stocks had recouped all their losses dating back to the financial crisis of 2008. The appetite for “riskier” stocks that had been in place since the beginning of the rally off the March 2009 low continued unabated with smaller cap, higher beta, and lower quality issues leading the advance. During this period, all ten economic sectors delivered double-digit returns. The economically-sensitive Energy, Industrials, and Information Technology sectors fared the best while returns lagged in traditionally defensive Telecommunications, Consumer Staples, and Utilities sectors. For the six months ending February 28, 2011, the Fund’s portfolio delivered performance in line with that of the Russell 1000 Growth and above the S&P 500. Sector allocation was a neutral factor, as beneficial underweights in the lagging Consumer Staples and Health Care sectors were offset by an overweight in the also-lagging Telecommunications sector and the negative impact from the cash component of the portfolio in a period with such notably strong equity returns. Overall, stock selection was a positive factor with six sectors contributing positively and four sectors contributing negatively to relative performance. Stock selection was notably favorable within the Consumer Staples, Financials, and Utilities sectors of the portfolio. Stock selection was notably negative within the Consumer Discretionary, Industrials, and Energy sectors. During this period, stocks that contributed most positively to relative returns were National Fuel Gas (natural gas distribution & energy exploration, up 71%), Whole Foods Market (healthy lifestyle grocery retailer, up 69%) and Cameron International (oilfield equipment & services, up 61%). Significant detractors from relative performance included Sysco (restaurant food distributor, up 7%), Marriott International (hotel operator, up 9%) and American Tower (cellular communication towers, up 15%). Stock market performance was not quite as favorable in the second half of the fiscal year, with the S&P 500 and Russell 1000 Growth indices experiencing declines of 7% and 5%, respectively. In a manner that was very reminiscent of the market environment during the back half of the prior fiscal year, investor enthusiasm gave way to growing concerns related to European Union debt 15 MONTEAGLE QUALITY GROWTH FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) (Continued) issues, a U.S. government grappling with how to bring its own spending issues under control, and the ending of the second round of quantitative easing in June 2011. While corporate earnings delivery once again remained very strong over the six month period, the ability of corporations to continue delivering strong results in the face of slowing global economic activity brought on by the aforementioned issues has faced a growing level of investor skepticism. Concern related to the sustainability of the global economic recovery was very evident in a market rotation out of economically-sensitive sectors and into more defensive stock groups. For this six month period, the Consumer Staples, Utilities, and Consumer Discretionary sectors fared the best while returns were most negative in the Energy, Industrials, and Financials sectors. For the six month period ending August 31, 2011, the Fund’s portfolio underperformed the Russell 1000 Growth and outperformed the S&P 500. While the portfolio remained meaningfully overweighted in high quality stocks (Standard & Poors Earnings Quality rating of B+ or better), the benefit of this high quality profile was muted by a directional weighting in favor of economic sectors and individual holdings positioned to benefit from continued steady-but-slow domestic economic improvement and strong demand from faster-growing developing markets abroad. During this period, stock selection was positive in four sectors, negative in four sectors, and inline in two sectors resulting in an overall neutral impact on portfolio relative performance. Stock selection was notably positive within the Industrials, Materials, and Financials sectors of the portfolio. Selection was notably negative within the Energy, Consumer Discretionary, and Utilities sectors. During this period, stocks that significantly contributed positively to returns were Polaris Industries (off-road recreational vehicles, up 47%), CF Industries (fertilizer producer, up 30%), and W. W. Grainger (industrial supplies distributor, up 17%). Significant negative contributors included Peabody Energy (coal producer, down 25%), Walt Disney (media & theme parks, down 22%), and Cameron International (oilfield equipment & services, down 18%). What is the Fund’s Strategy? The Fund will continue to focus on maintaining a diversified portfolio of high quality companies delivering sustainable above-market earnings growth as well as companies poised to experience meaningful acceleration in earnings growth relative to expectations. The Fund’s adviser believes the companies that can exceed expectations in the form of positive earnings surprises will be well rewarded over coming quarters. Fund performance shown represents the performance of the Fund’s Class I shares. For complete performance information, please refer to the Average Annual Total Return table in the following performance report. Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Performance data current to the most recent month-end, are available by calling 1-888-263-5593. 16 MONTEAGLE QUALITY GROWTH FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) (Continued) An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other important information. To obtain a copy of the Fund’s prospectus please call 1-888-263-5593 and a copy will be sent to you free of charge. Please read the prospectus carefully before you invest. The Fund is distributed by Matrix Capital Group, Inc. The Discussion of Fund Performance seeks to describe some of the Sub-Adviser’s current opinions and views of the financial markets. Although the Sub-Adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. 17 MONTEAGLE QUALITY GROWTH FUND PERFORMANCE — August 31, 2011 (Unaudited) Comparison of the Change in Value of a $10,000 Investment in Monteagle Quality Growth Fund Class I Shares, the S&P 500 Index and the Russell 1000 Growth Index Average Annual Total Return (for the periods ended August 31, 2011) One Year Five Years Ten Years or Since Inception (a) Monteagle Quality Growth Fund Class I Shares 22.02% 2.43% 1.41% Class A Shares with sales load 15.55% N/A 7.13% Class A Shares without sales load 21.63% N/A 10.19% Class C Shares 20.76% N/A 9.42% S&P 500 Index 18.50% 0.78% 2.70% Russell 1000 Growth Index 23.96% 3.74% 2.71% (a) Represents the period from the commencement of operations (November 6, 2009) through August 31, 2011 for the Class A and Class C Shares. The performance information quoted in this annual report assumes the reinvestment of all dividend and capital gain distributions, if any, and represents past performance, which is not a guarantee of future results. The returns shown do not reflect taxes that a shareholder would pay on Fund distributions or on the redemption of Fund shares. The investment return and principal value of an investment will fluctuate and, therefore, an investor’s shares, when redeemed, may be worth more or less than their original cost. The above graph depicts the performance of the Monteagle Quality Growth Fund Class I Shares versus the S&P 500 Index and the Russell 1000 Growth Index. The S&P 500 Index by Standard and Poor’s Corp. is a capitalization-weighted index comprising 500 issues listed on various exchanges, representing the performance of the stock market generally. The Russell 1000 Growth Index measures the performance of the large-cap growth segment of the U.S. equity universe. It includes those Russell 1000 companies with higher price-to-book ratios and higher forecasted growth values. Please note that indices do not take into account any fees and expenses of investing in the individual securities that they track, and individuals cannot invest directly in any index. As with any fund, save an index fund, that commonly compares its performance to the S&P 500 Index and the Russell 1000 Growth Index, such a comparison may be said to be inappropriate because of the dissimilarity between the Fund’s investments and the securities comprising the indices; so too with the Monteagle Quality Growth Fund, which will not invest in certain securities comprising these indices. 18 MONTEAGLE SELECT VALUE FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) How did the Fund perform? For the year ended August 31, 2011, the Monteagle Select Value Fund (the “Fund”) had a total return of 15.99% percent. The S&P 500 Index (“Index”) had a total return of 18.50% percent for the same period. The Fund’s net asset value per share as of August 31, 2011 is $10.16 versus $8.78 at August 31, 2010. What is the Fund’s investment approach? The Fund’s investment goal is long-term capital appreciation. The Fund uses a “value investing” style by investing under normal circumstances at least 80 percent of its assets in common stock of domestic companies believed to be under-priced relative to comparable securities determined by price-to-earnings ratios, cash flows or other measures. The Fund’s sub-adviser predominately utilizes a reversion-to-the-mean strategy on stock selection in order to achieve its results rather than trying to time market fluctuations. The sub-adviser limits the pool of stocks to consider for purchase to only those equities in the S&P 500 Index. In selecting stocks, the Fund’s adviser establishes valuation parameters by using relative ratios or target prices to evaluate companies on several levels. Additionally, the sub-adviser will generally have the Fund hold between 40 and 60 equities and diversify its holdings across numerous industries, generally limiting issues in any one industry to five securities unless more securities are needed for limiting specific dollar amounts per security or to over-weight a particular sector. The Fund seeks to maintain a minimum average weighted market capitalization of $5 billion. Value stocks are broadly defined as equities which have a price-to-earnings ratio and a price-to-book ratio less than the relative market average with dividends tending to be higher than the relative market average. Also, value stocks tend to have a beta (a measure of the stocks price volatility relative to the overall market, i.e. the S&P 500) less than 1.0. What influenced the Fund’s performance? During the twelve months ended August 31, 2011, the Fund’s performance was affected by continued recovery in the equity markets following the recession of 2008-09. The fear of a double dip recession continues to loom and various domestic issues remain. The issues affecting the markets throughout the year are the uncertain stabilization of the domestic financial markets, the fear of the European economies and the prolonged higher level of U.S. unemployment. During the period, the equity markets reached market highs that have not been seen since June 2008 prior to the height of the recession. Following these highs, the U.S. credit rating was lowered which resulted in a significant downturn in the early weeks of August 2011. Despite this pullback, the S&P 500 Index maintained respectable returns for the most recent quarter of the Fund. The Dow Jones Industrial Average began the period at its low point of 10,014.72 on August 31, 2010 increasing to its high of 12,810.54 on April 29, 2011 and falling to the 11,613.53 level at August 31, 2011. The S&P 500 began the period at its low of 1,049.33 on August 31, 2010 increasing to its high point of 1,363.61 also on April 29, 2011 and declining to the 1,218.89 level at August 31, 2011. During this period the Federal Open Markets Committee of the Federal Reserve maintained the Fed Funds rate at the range of 0% to 0.25%, where it has remained since December 2008. These factors contributed to a market environment that proved difficult for the Fund given its focus 19 MONTEAGLE SELECT VALUE FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) (Continued) of a “value style, reversion-to-the-mean” strategy which typically thrives in a growing economic environment. The Fund compares its performance to the S&P 500 Index. The Fund is affected by its asset allocation weighting to the ten sectors of the Index. For the first quarter ended November 30, 2010, the portfolio holdings of the Fund out-performed the Index. The investments of the Fund experienced a 15.60% return versus a 13.08% return for the Index. For the rolling 12-month period ended November 30, 2010, the portfolio holdings of the Fund out-performed the Index with the investments of the Fund experiencing a 15.48% return versus a 9.94% return for the Index. Please review the Performance Analysis section of this report for additional performance information. The portfolio continued to be heavily invested in equities which represent 97.2% of the assets with cash and money funds representing 2.8% of the assets. The economic sectors of the Index that improved the most on average during the first quarter were Consumer Discretionary (+20.55%), Energy (+19.94%), and Information Technology (+17.98%) sectors while the Utilities (-0.01%), Financials (+7.85%) and the Health Care (+7.87%) sectors were lower performing within the Index. The portfolio performance was led by its holdings in Energy, Information Technology, and Consumer Discretionary sectors during this quarter; the lower performing sectors in the portfolio were Financials, Health Care and Materials. While the equity markets have not returned to levels prior to the financial crisis, recovery has begun and the equity market rebound has begun to occur. As of the end of the first quarter, the portfolio holdings continued to be diversified across many sectors of the Index with less exposure to the Utility, Telecommunication Services, and Consumer Staple sectors. The largest allocations were Energy (18.55%), Information Technology (12.73%), and Health Care (12.72%) sectors. The Fund’s positive portfolio performance was assisted by its stock picks in the Energy sector (Schlumberger and Tesoro Petroleum Corp. with relative returns up 45.02% and 45.36%, respectively) and the Information Technology sector (Texas Instruments with a relative return up 38.14%). The Fund’s portfolio performance was most negatively affected by certain stock picks in the Industrial sector (RR Donnelley & Sons with a relative return down 5.44%) and the Materials sector (Nucor Corp. and Titanium Metals Corp. with relative returns down 3.87% and 4.90%, respectively). During the first quarter, several disposals and purchases were made in order to remove securities that had achieved their target price and add new securities with more appreciation potential. For the second quarter ended February 28, 2011, the portfolio holdings of the Fund significantly out-performed the Index. The investments of the Fund experienced a 15.83% return versus a 12.95% return for the Index. For the trailing 12-month period ended February 28, 2011, the portfolio holdings of the Fund out-performed the Index with the investments of the Fund experiencing a 28.78% return versus a 22.57% return for the Index. Please review the Performance Analysis section of this report for additional performance information. The portfolio continued to be heavily invested in equities which represent 95.7% of the assets with cash and money funds representing 4.3% of the assets. The economic sectors of the Index that improved the most on average during the second quarter were Energy (+23.47%), Financials (+16.15%), and Industrials (+14.48%) sectors while the Telecommunication Services (+4.87%), Utilities (+3.22%) and the Consumer Staples (+3.54%) 20 MONTEAGLE SELECT VALUE FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) (Continued) sectors were the lowest performing within the Index. The portfolio performance was led by its holdings in Energy, Consumer Staples, and Healthcare sectors during this quarter; the lower performing sectors in the portfolio were Telecommunication Services, Consumer Discretionary and Utilities. While the equity markets have not fully returned to levels prior to the financial crisis, recovery has ensued and significant appreciation from the lows has occurred. As of the end of the second quarter, the portfolio holdings continued to be diversified across many sectors of the Index with less exposure to the Telecommunication Services, Utility, and Financial sectors. The largest allocations were Information Technology (19.0%), Materials (14.0%), and Consumer Discretionary (12.7%) sectors. The Fund’s positive portfolio performance was primarily attributed to its stock picks in the Energy sector (Chesapeake Energy, Tesoro Petroleum Corp., and Rowan Companies with relative returns up 68.61%, 45.71% and 41.53%, respectively) but also in the Information Technology sector (Applied Materials with a relative return up 32.23%). The Fund’s portfolio performance was most negatively affected by certain holdings in the Consumer Discretionary sector (Radio Shack and Best Buy with a relative returns down 18.94% and 9.94%, respectively) and the Information Technology sector (Western Digital Corp. with return down 8.72%). During the second quarter, several disposals and purchases were made in order to remove securities that had achieved their target price and add new securities with more appreciation potential. For the third quarter ended May 31, 2011, the portfolio holdings of the Fund underperformed the Index. The investments of the Fund experienced a 0.52% return versus a 1.84% return for the Index. For the trailing 12-month period ended May 31, 2011, the portfolio holdings of the Fund out-performed the Index with the investments of the Fund experiencing a 30.64% return versus a 25.95% return for the Index. Please review the Performance Analysis section of this report for additional performance information. The portfolio continued to be heavily invested in equities which represent 89.0% of the assets with cash and money funds representing 11.0% of the assets. The economic sectors of the Index that improved the most on average during the quarter were Health Care (+10.04%), Telecommunication Services (+8.44%), and Consumer Staples (+8.07%) sectors while the Energy (-2.83%), Financials (-2.56%) and the Information Technology (-2.17%) sectors were the lowest performing within the Index. The portfolio performance was led by its holdings in Consumer Staples, Utilities, and Healthcare sectors during this quarter; the lower performing sectors in the portfolio were Materials, Financials and Information Technology. While the equity markets have not fully returned to levels prior to the financial crisis, significant appreciation from the lows has occurred. As of the end of the third quarter, the portfolio holdings continued to be diversified across many sectors of the Index with less exposure to the Telecommunication Services, Utility, and Energy sectors. The largest allocations were Information Consumer Discretionary (14.9%), Financials (13.2%), and Healthcare (12.9%) sectors. The Fund’s positive portfolio performance was primarily attributed to its top performing stock picks of GameStop (+40.25%), Dean Foods (+31.44%), and Western Digital Corp. (+19.85%). The Fund’s portfolio performance was most negatively affected by certain holdings in the Materials sector (United States Steel and Nucor Corp. with relative returns down 19.79% and 11.72%, respectively) and the Financials sector (Morgan Stanley and 21 MONTEAGLE SELECT VALUE FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) (Continued) Bank of America Corp. with returns down 18.60% and 17.77%, respectively). During the third quarter, several disposals and purchases were made in order to remove securities that had achieved their target price and add new securities with more appreciation potential. For the fourth quarter ended August 31, 2011, the portfolio holdings of the Fund underperformed the Index. The investments of the Fund experienced a -13.83% return versus a return for the Index of -8.90%. For the trailing 12-month period ended August 31, 2011, the portfolio holdings of the Fund under-performed the Index with the investments of the Fund experiencing a 15.99% return versus a 18.50% return for the Index. Please review the Performance Analysis section of this report for additional performance information. The portfolio continued to be heavily invested in equities which represent 94.0% of the assets with cash and money funds representing 6.0% of the assets. The economic sectors of the Index that improved the most on average during the quarter were Utilities (+1.67%), Consumer Staples (-2.36%), and Information Technology (-3.25%) sectors while the Financials (-14.82%), Industrials (-12.71%) and the Energy (-10.03%) sectors were the lowest performing within the Index. The portfolio performance was led by its holdings in Utilities, Telecommunication Services and Energy sectors during this quarter; the lower performing sectors in the portfolio were Materials, Consumer Staples and Financials. While the equity markets still have yet to returned to levels prior to the financial crisis, appreciation from the lows has occurred. The fourth quarter included significant depreciation in the early weeks of August, following a cut in the US Credit Rating. As of the end of the fourth quarter, the portfolio holdings continued to be diversified across many sectors of the Index with less exposure to the Utility, Telecommunication Services and Energy sectors. The largest allocations were Financials (20.0%), Information Technology (15.0%) and Consumer Discretionary (14.1%) sectors. The Fund’s positive portfolio performance was primarily attributed to its top performing stock picks of Merck & Co. (+6.80%), Microsoft Corp. (+6.36%), and Sprint Nextel (+3.30%). The Fund’s portfolio performance was most negatively affected by certain holdings in the Consumer Staples sector (Dean Foods Co. with a return of -37.75%), the Materials Sector (US Steel Corp. with a return of -34.70%) and the Financials sector (Hudson City Bancorp and Bank of America Corp. with relative returns down 31.98% and 30.47%, respectively). During the fourth quarter, several disposals and purchases were made in order to remove securities that had achieved their target price and add new securities with more appreciation potential. Additionally, the cash balance was previously held at a higher level and was used to average into the equity market in the early weeks of August when the general market was at its lows for the quarter. As of the end of the quarter, cash represented 6.0% of the assets. What is the Fund’s strategy? The Fund will continue to concentrate on equities contained in the S&P 500 Index which generally consist of large name brand corporations with good fundamentals and broad product diversification. The Fund’s adviser will continue to be disciplined in the use of its predominate strategy of reversion-to-the-mean by applying its “value investing” approach valuation model; thereby, allowing the market’s volatility to identify those securities that become under-valued and are poised to be the next performers in the market. Sector allocation in the Fund’s portfolio 22 MONTEAGLE SELECT VALUE FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) (Continued) will primarily be determined by which companies are available for purchase pursuant to the fund strategy. It is anticipated that the Fund may hold higher levels of cash during extended periods of market uncertainty and will selectively invest the cash into equities identified by the primary investment strategy as opportunities present themselves or for dollar-cost-averaging into currently held positions. This strategy is executed with a long-term outlook and will have periods of under-performance and out-performance versus its Index. Therefore, the Fund’s daily performance can and will vary dependant upon current market conditions. Fund performance shown represents the performance of the Fund’s Class I shares. For complete performance information, please refer to the Average Annual Total Return table in the following performance report. Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Performance data current to the most recent month-end, are available by calling 1-888-263-5593. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other important information. To obtain a copy of the Fund’s prospectus please call 1-888-263-5593 and a copy will be sent to you free of charge. Please read the prospectus carefully before you invest. The Fund is distributed by Matrix Capital Group, Inc. The Discussion of Fund Performance seeks to describe some of the Sub-Adviser’s current opinions and views of the financial markets. Although the Sub-Adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. 23 MONTEAGLE SELECT VALUE FUND PERFORMANCE — August 31, 2011 (Unaudited) Comparison of the Change in Value of a $10,000 Investment in Monteagle Select Value Fund Class I Shares and the S&P 500 Index Average Annual Total Return (for the periods ended August 31, 2011) One Year Five Years Ten Years or Since Inception (a) Monteagle Select Value Fund Class I Shares 15.99% (2.53)% 2.54% Class A Shares with sales load 9.87% N/A 5.85% Class A Shares without sales load 15.65% N/A 8.88% Class C Shares 14.81% N/A 8.10% S&P 500 Index 18.50% 0.78% 2.70% (a) Represents the period from the commencement of operations (November 6, 2009) through August 31, 2011 for the Class A and Class C Shares. The performance information quoted in this annual report assumes the reinvestment of all dividend and capital gain distributions, if any, and represents past performance, which is not a guarantee of future results. The returns shown do not reflect taxes that a shareholder would pay on Fund distributions or on the redemption of Fund shares. The investment return and principal value of an investment will fluctuate and, therefore, an investor’s shares, when redeemed, may be worth more or less than their original cost. The above graph depicts the performance of the Monteagle Select Value Fund Class I Shares versus the S&P 500 Index. The S&P 500 Index by Standard and Poor’s Corp. is a capitalization-weighted index comprising 500 issues listed on various exchanges, representing the performance of the stock market generally. Please note that indices do not take into account any fees and expenses of investing in the individual securities that they track, and individuals cannot invest directly in any index. As with any fund, save an index fund, that commonly compares its performance to the S&P 500 Index, such a comparison may be said to be inappropriate because of the dissimilarity between the Fund’s investments and the securities comprising the index; so too with the Monteagle Select Value Fund, which will not invest in certain securities comprising this index. 24 MONTEAGLE VALUE FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) How did the Fund Perform? For the year ended August 31, 2011, the Fund reported a total return of 16.95 percent. The S&P 500 Index and the Russell 2000 Value Index had total returns of 18.5% and 16.86% for the same time period. The Fund’s net asset value per share as of August 31, 2011 was $15.55 versus $13.41 at August 31, 2010. What is the Fund’s investment approach? The Fund’s investment goal is to achieve maximum returns through investing in undervalued companies. The Fund determines value usually based on price-to-earnings ratios, but also reviews historical price to book value ratios, dividend yield and balance sheet quality in determining whether prospective investments are truly undervalued. The sub-adviser will hold 30 to 40 equities. The Fund seeks to maintain a minimum average market capitalization of $5 billion. The current average market capitalization exceeds $38 billion. The current price earnings ratio is 11.4 times 2012 earnings and currently yields 2.9 percent. The S&P 500 currently trades at 11.4 times 2012 earnings and yields 2.0 percent. The Fund’s sub-adviser also makes industry determinations based upon interest rate cycles. Historical relationships between short-term and long-term U.S. Treasury securities impact industry weightings as easier money promotes growth in inflation while tight money favors disinflation. The Fund also makes investments for the long-term, generally seeking to hold the positions for three to five years unless extraordinary events such as mergers, acquisitions or deterioration of the industry or company. What influenced the Fund’s performance? During the year ended August 31, 2011, the Fund achieved its performance as a result of improving economic activity though world equity markets have been stifled through tighter monetary policies in China and Brazil. Unemployment in the U.S. remains high and the recent market correction has adjusted to more modest economic projections for the coming twelve months by leading economists. The financial sector continues to plague the overall market representing 13% of the S&P 500 resulting in the Fed announcing continued low short-term interest rates through 2013. During the first quarter ending November 30, 2010 the Monteagle Value Fund outperformed the S&P 500 returning 14.50% versus 13.08% for the S&P 500. Economically sensitive issues including energy, commodities, and industrials outperformed the market during the quarter. Federal Reserve policy continued to maintain low short-term interest rates and accommodation at the Discount window allowing banks and investment banks the ability to borrow. Corporations continue to issue corporate bonds in the low interest rate environment. The Fund continues to favor economically sensitive issues with low short-term interest rates supported by Quantitative Easing II. The market provided positive returns during the quarter as result. The Fund made no changes during the quarter as it maintains its long-term buy and hold strategy. During the second quarter ending February 28, 2011 the Monteagle Value Fund had modest underperformance versus the S&P 500. During the quarter ended February 28, 2011 the Fund returned 11.92% versus 12.95% for the S&P 500. Federal Reserve policy continued to maintain low short- 25 MONTEAGLE VALUE FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) (Continued) term interest rates and continued purchasing bonds under the QE II program. Adjusted reserves in the financial system have risen though money supply did not grow significantly during the quarter. The Monteagle Value Fund continues to favor economically sensitive issues and believes that with the economic recovery will bid commodity prices higher. The Fund favors industrials, energy and materials industries. During the quarter, the Fund sold its holdings in Eastman Chemical, CSX Corp., Goodrich, Triumph Group, Aspen Holdings, Legg Mason, and Trinity Industries. The Fund reduced holdings in Newmont Mining, Halliburton, Tidewater, Inc., and Marathon Oil. The Fund purchased Raytheon, Nucor Corp., Interpublic Group, Medtronics, Inc., Boston Scientific, Dell Computer, CalMaine Foods, Calgon Carbon Corp., Cubist Pharmaceuticals, Inc., and AOL, Inc. During the third quarter ending May 31, 2011 the Monteagle Value Fund had modest underperformance versus the S&P 500 during the quarter ended May 31, 2011. During the quarter ended May 31, 2011 the Fund returned 0.38% versus 1.84% for the S&P 500. Federal Reserve completed its QE II Open Market Purchases and the market began adjusting to anemic economic growth during the spring. The world markets also began subsiding as many moved to negative returns particularly in China, India, and Brazil. The Monteagle Value Fund continues to favor economically sensitive issues although the obvious policy changes at the Fed and other world central banks have quelled the commodity markets. Turmoil in the European financial markets has created questions about the Euro being a formidable reserve currency against the dollar. Political unrest in the Middle East has cast a shadow on the U.S. dollar being supplanted by another currency as the World’s Reserve Currency. Bracing for a severe economic slowdown as a result of this stalled the world’s stock markets during this period. During the quarter, the Fund made no changes to its portfolio. During the fourth quarter ending August 31, 2011 the Monteagle Value Fund modestly underperformed versus the S&P 500. During the quarter ended August 31, 2011 the Fund returned -9.09% versus -8.90% for the S&P 500. The Fed completed its QE II early in the summer and the market greeted investors with the beginning of a market correction. Federal Reserve policy continues to maintain low short-term interest rates. Money supply growth has recently accelerated with M-2 growth exceeding 10% for the first time in several months. The Fed is rapidly printing fresh new money. Surprisingly, the U.S. bond market continued to rally taking yields to record lows predicting deflation instead of inflation. The weakness in the economy sets the stage for either a new QE III or some variation of the previous Open Market purchases. The recent market correction has driven price earnings ratios down and market yields up. The S&P 500 yield is currently twice the yield of the 5 year U.S. Treasury bond and matches the 10 year Treasury bond. During the quarter, the Fund made no changes to its portfolio. The current market has become more erratic due to the advent of the professional trader and the explosive growth of the ETF industry. During the first half of the year, the bond market’s strength actually took record amounts of cash from the stock market which also impeded the overall returns for the Fund. The recent decline in yields on U.S. Treasury securities reached 30 year lows. Ultimately, we anticipate that improved stock market returns will attract money away from bonds for the foreseeable future. 26 MONTEAGLE VALUE FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) (Continued) The current U.S. Treasury yield curve supports growing economic activity. The Federal Reserve has reiterated its willingness to do what is necessary to avert further deflationary pressures associated with job and housing weakness. What is the Fund’s current strategy? The Fund continues to focus on consistency in earnings in its holdings. The Fund remains committed to economically sensitive issues including energy, materials, and industrials. The Fund has a modest overweight in energy, materials, telecommunications and industrials as the economic recovery continues to sputter and recent Fed policy statements indicated they were concerned that it would be willing to accept higher inflation as it fends off deflationary forces. The Fund is underweight financials, utilities, health and technology sectors. The Fund believes that worldwide economic recovery has started though unemployment remains high and housing weak. The Fund’s current industry weightings are as follows: MVRGX S&P 500 Industrials 3.3% 13.0% Energy 13.6% 8.4% Materials 24.1% 6.2% Financials 1.9% 13.1% Health 15.8% 11.7% Technology 10.2% 14.7% Telecom 10.1% 0.7% Utilities 5.5% 5.0% Consumer Staples 2.4% 7.6% Consumer Discretion 11.1% 19.6% Fund performance shown represents the performance of the Fund’s Class I shares. For complete performance information, please refer to the Average Annual Total Return table in the following performance report. Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Performance data current to the most recent month-end, are available by calling 1-888-263-5593. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other important information. To obtain a copy of the Fund’s prospectus please call 1-888-263-5593 and a copy will be sent to you free of charge. Please read the prospectus carefully before you invest. The Fund is distributed by Matrix Capital Group, Inc. The Discussion of Fund Performance seeks to describe some of the Sub-Adviser’s current opinions and views of the financial markets. Although the Sub-Adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. 27 MONTEAGLE VALUE FUND PERFORMANCE — August 31, 2011 (Unaudited) Comparison of the Change in Value of a $10,000 Investment in Monteagle Value Fund Class I Shares, the S&P 500 Index and the Russell 2000 Value Index Average Annual Total Return (for the periods ended August 31, 2011) One Year Five Years Ten Years or Since Inception (a) Monteagle Value Fund Class I Shares 16.95% 1.69% 4.79% Class A Shares with sales load 10.69% N/A 5.48% Class A Shares without sales load 16.52% N/A 8.50% Class C Shares 15.74% N/A 7.75% S&P 500 Index 18.50% 0.78% 2.70% Russell 2000 Value Index 16.86% (0.62)% 6.45% (a) Represents the period from the commencement of operations (November 6, 2009) through August 31, 2011 for the Class A and Class C Shares. The performance information quoted in this annual report assumes the reinvestment of all dividend and capital gain distributions, if any, and represents past performance, which is not a guarantee of future results. The returns shown do not reflect taxes that a shareholder would pay on Fund distributions or on the redemption of Fund shares. The investment return and principal value of an investment will fluctuate and, therefore, an investor’s shares, when redeemed, may be worth more or less than their original cost. The above graph depicts the performance of the Monteagle Value Fund Class I Shares versus the S&P 500 Index and the Russell 2000 Value Index. The S&P 500 Index by Standard and Poor’s Corp. is a capitalization-weighted index comprising 500 issues listed on various exchanges, representing the performance of the stock market generally. The Russell 2000 Value Index measures the performance of small-cap value segment of the U.S. equity universe. It includes those Russell 2000 companies with lower price-to-book ratios and lower forecasted growth values. Please note that indices do not take into account any fees and expenses of investing in the individual securities that they track, and individuals cannot invest directly in any index. As with any fund, save an index fund, that commonly compares its performance to the S&P 500 Index and the Russell 2000 Value Index, such a comparison may be said to be inappropriate because of the dissimilarity between the Fund’s investments and the securities comprising the indices; so too with the Monteagle Value Fund, which will not invest in certain securities comprising these indices. 28 MONTEAGLE FIXED INCOME FUND SUPPLEMENTARY PORTFOLIO INFORMATION — August 31, 2011 (Unaudited) ­ FUND PROFILE: Top Ten Long-Term Portfolio Holdings* (% of Net Assets) U.S. Treasury Note, 3.625%, due 02/15/2020 7.13% FNMA, Pool 386008, 4.52%, due 04/01/2013 3.57% FFCB, 4.875%, due 12/16/2015 2.74% U.S. Treasury Note, 3.75%, due 11/15/2018 2.71% U.S. Treasury Note, 3.625%, due 08/15/2019 2.68% FHLMC, 3.75%, due 03/27/2019 2.65% FHLMC, Series 3290 PD, 5.50%, due 03/15/2035 2.61% Johnson & Johnson, 5.15%, due 07/15/2018 2.27% FHLMC, Series 2841 BY, 5.00%, due 08/15/2019 2.19% General Dynamics Corp., 5.25%, due 02/01/2014 2.00% Sector Allocation* (% of Net Assets) Corporate Bonds 45.49% U.S. Government and Agency Obligations 30.61% Mortgage-Backed Securities 15.88% Money Market Funds 7.37% Other Assets in Excess of Liabilities 0.65% 100.00% * All holdings information is provided for informational purposes only and should not be deemed as a recommendation to buy the securities mentioned. The holdings information presented represents fair value at August 31, 2011 as a percentage of the Fund’s net assets. 29 MONTEAGLE INFORMED INVESTOR GROWTH FUND SUPPLEMENTARY PORTFOLIO INFORMATION — August 31, 2011 (Unaudited) ­ FUND PROFILE: Top Ten Long-Term Portfolio Holdings* (% of Net Assets) ProShares Ultra QQQ 8.84% ProShares Ultra S&P 500 8.79% ProShares Ultra Russell 2000 8.76% CF Industies Holdings, Inc. 5.57% Green Mountain Coffee, Inc. 5.28% Apple, Inc. 5.23% Mastercard, Inc. - Class A 4.93% Baidu, Inc. 4.85% Potash Corp. of Saskatchewan, Inc. 4.82% Dollar Tree, Inc. 4.79% Top Ten Portfolio Industries* (% of Net Assets) Chemicals 10.39% Pharmaceuticals 10.27% Beverages 9.07% Internet 9.02% Retail 7.25% Computers 5.23% Commercial Services 4.93% Apparel 4.72% 60.88% Economic Sectors with Cash and Other Assets* (% of Net Assets) Money Market Funds 50.37% Exchange-Traded Funds 26.38% Consumer, Non-cyclical 24.27% Consumer, Cyclical 11.96% Basic Materials 10.40% Communications 9.02% Technology 5.23% Liabilities in Excess of Other Assets (37.63)% 100.00% * All holdings information is provided for informational purposes only and should not be deemed as a recommendation to buy the securities mentioned. The holdings information presented represents fair value at August 31, 2011 as a percentage of the Fund’s net assets. 30 MONTEAGLE QUALITY GROWTH FUND SUPPLEMENTARY PORTFOLIO INFORMATION — August 31, 2011 (Unaudited) ­ FUND PROFILE: Top Ten Long-Term Portfolio Holdings* (% of Net Assets) Apple, Inc. 5.98% Exxon Mobil Corp. 4.71% International Business Machines Corp. 4.04% Coca-Cola Co. 3.39% Apache Corp. 2.91% W.W. Grainger, Inc. 2.80% QUALCOMM, Inc. 2.78% Microsoft Corp. 2.78% Schlumberger Ltd. 2.76% Google, Inc. 2.76% Top Ten Portfolio Industries* (% of Net Assets) Computers 12.61% Oil & Gas 7.63% Telecommunications 6.51% Retail 6.26% Internet 5.21% Beverages 4.58% Software 4.53% Machinery - Diversified 4.34% Healthcare - Products 4.23% Oil & Gas Services 3.79% 59.69% Economic Sectors with Cash and Other Assets* (% of Net Assets) Technology 22.83% Consumer, Non-cyclical 14.62% Industrial 15.39% Communications 11.83% Consumer, Cyclical 12.66% Energy 13.10% Financial 3.10% Basic Materials 4.65% Money Market Funds 0.43% Utilities 1.15% Other Assets in Excess of Liabilities 0.24% 100.00% * All holdings information is provided for informational purposes only and should not be deemed as a recommendation to buy the securities mentioned. The holdings information presented represents fair value at August 31, 2011 as a percentage of the Fund’s net assets. 31 MONTEAGLE SELECT VALUE FUND SUPPLEMENTARY PORTFOLIO INFORMATION — August 31, 2011 (Unaudited) ­ FUND PROFILE: Top Ten Long-Term Portfolio Holdings* (% of Net Assets) UnitedHealth Group, Inc. 3.96% WellPoint, Inc. 3.24% Pfizer, Inc. 2.62% Applied Materials, Inc. 2.60% Genworth Financial, Inc. 2.28% Harris Corp. 2.27% Raytheon Co. 2.19% Morgan Stanley 2.12% Wal-Mart Stores, Inc. 2.09% GameStop Corp. - Class A 2.06% Top Ten Portfolio Industries* (% of Net Assets) Insurance 10.74% Retail 9.91% Healthcare - Services 7.20% Banks 6.80% Telecommunications 6.39% Oil & Gas 5.19% Semiconductors 4.57% Computers 3.55% Commercial Services 3.49% Pharmaceuticals 3.42% 61.26% Economic Sectors with Cash and Other Assets* (% of Net Assets) Financial 19.93% Consumer, Non-cyclical 18.84% Consumer, Cyclical 13.12% Technology 11.21% Communications 9.52% Industrial 8.71% Basic Materials 6.14% Money Market Funds 6.01% Energy 5.19% Utilities 1.13% Other Assets in Excess of Liabilities 0.20% 100.00% * All holdings information is provided for informational purposes only and should not be deemed as a recommendation to buy the securities mentioned. The holdings information presented represents fair value at August 31, 2011 as a percentage of the Fund’s net assets. 32 MONTEAGLE VALUE FUND SUPPLEMENTARY PORTFOLIO INFORMATION — August 31, 2011 (Unaudited) ­ FUND PROFILE: Top Ten Long-Term Portfolio Holdings* (% of Net Assets) E.I. du Pont de Nemours & Co. 5.01% Barrick Gold Corp. 5.00% Newmont Mining Corp. 4.40% AT&T, Inc. 4.01% Pfizer, Inc. 4.00% Gap, Inc. 3.95% Tidewater, Inc. 3.77% Merck & Co., Inc. 3.76% Duke Energy Corp. 3.40% Halliburtion Co. 3.12% Top Ten Portfolio Industries* (% of Net Assets) Mining 12.62% Telecommunications 11.67% Pharmaceuticals 9.86% Retail 8.11% Oil & Gas 6.79% Electric 5.21% Semiconductors 5.14% Chemicals 5.01% Transportation 3.77% Healthcare Products 3.20% 71.38% Economic Sectors with Cash and Other Assets* (% of Net Assets) Consumer, Non-cyclical 19.72% Basic Materials 19.53% Communications 12.71% Industrial 12.25% Energy 9.91% Consumer, Cyclical 8.11% Technology 7.02% Utilities 5.21% Financial 3.62% Money Market Funds 1.77% Other Assets in Excess of Liabilities 0.15% 100.00% * All holdings information is provided for informational purposes only and should not be deemed as a recommendation to buy the securities mentioned. The holdings information presented represents fair value at August 31, 2011 as a percentage of the Fund’s net assets. 33 MONTEAGLE FIXED INCOME FUND SCHEDULE OF INVESTMENTS — August 31, 2011 Par Value U.S. GOVERNMENT AND AGENCY OBLIGATIONS (b) - 30.61% Fair Value U.S. Treasury Notes - 15.86% $ 2.625%, due 08/15/2020 $ 3.125%, due 05/15/2021 3.625%, due 08/15/2019 3.625%, due 02/15/2020 3.75%, due 11/15/2018 862,793 5,057,796 Federal Farm Credit Bank - 2.73% 4.875%, due 12/16/2015 872,443 Federal Home Loan Bank - 5.11% 5.05%, due 01/03/2018 5.125%, due 08/14/2013 5.25%, due 06/18/2014 5.75%, due 05/15/2012 259,759 1,628,652 Federal Home Loan Mortgage Corporation - 2.65% 3.75%, due 03/27/2019 844,413 Federal National Mortgage Association - 4.26% 5.00%, due 03/02/2015 5.00%, due 08/02/2012 5.00%, due 08/02/2012 521,533 1,357,777 Total U.S. Government and Agency Obligations (Cost $8,854,170) 9,761,081 Par Value CORPORATE BONDS - 45.49% Fair Value Aerospace & Defense - 3.85% $ General Dynamics Corp., 5.25%, due 02/01/2014 $ United Technologies Corp., 5.375%, due 12/15/2017 591,652 1,228,571 Banks - 12.10% Bank of America Corp., 4.875%, due 01/15/2013 Goldman Sachs Group, Inc., 5.95%, due 01/18/2018 JPMorgan Chase & Co., 2.05%, due 01/24/2014 JPMorgan Chase & Co., 6.00%, due 01/15/2018 (b) The accompanying notes are an integral part of the financial statements. 34 MONTEAGLE FIXED INCOME FUND SCHEDULE OF INVESTMENTS — August 31, 2011 (Continued)­ Par Value CORPORATE BONDS - 45.49% (Continued) Fair Value Banks - 12.10% (Continued) $ Morgan Stanley, 3.45%, due 11/02/2015 $ Morgan Stanley, 6.60%, due 04/01/2012 PNC Funding Corp., 4.375%, 08/11/2020 State Street Corp., 4.30%, due 05/30/2014 Wells Fargo & Co., 5.25%, due 10/23/2012 262,345 3,860,225 Beverages - 1.65% Bottling Group, LLC, 4.625%, due 11/15/2012 524,671 Biotechnology - 1.74% Amgen, Inc., 4.50%, due 03/15/2020 (b) Amgen, Inc., 4.85%, due 11/18/2014 280,647 555,020 Chemicals - 0.83% Sherwin-Williams, Co., 3.125%, due 12/15/2014 265,482 Computers - 1.21% Hewlett-Packard Co., 6.125%, due 03/01/2014 386,272 Diversified Financial Services - 3.39% CME Group, Inc., 5.75%, due 02/15/2014 Toyota Motor Credit Corp., 3.20%, due 06/17/2015 528,510 1,082,179 Electric - 3.44% Florida Power Corp., 4.55%, due 04/01/2020 (b) Georgia Power Co., 4.25%, due 12/01/2019 543,578 1,097,961 Electrical Components - 0.91% Emerson Electric Co., 5.125%, due 12/01/2016 (b) 291,376 Food - 1.36% McCormick & Co., Inc., 5.25%, due 09/01/2013 (b) 434,396 Healthcare - Products - 2.27% Johnson & Johnson, 5.15%, due 07/15/2018 (b) 722,895 Healthcare - Services - 0.05% UnitedHealth Group, Inc., 5.00%, due 08/15/2014 16,547 The accompanying notes are an integral part of the financial statements. 35 MONTEAGLE FIXED INCOME FUND SCHEDULE OF INVESTMENTS — August 31, 2011 (Continued)­ Par Value CORPORATE BONDS - 45.49% (Continued) Fair Value Household Products - 0.85% $ Kimberly-Clark Corp., 5.00%, due 08/15/2013 $
